Exhibit 10.3
VOTING AND SUPPORT AGREEMENT
     This Voting and Support Agreement (“Agreement”) is made and entered into as
of June 20, 2009, by and among Cambium Holdings, Inc., a Delaware corporation
(“Parent”), and the undersigned stockholder (the “Stockholder”) of Voyager
Learning Company, a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 8 hereof and certain other
capitalized terms used in this Agreement that are not defined herein shall have
the meaning given to such terms in the Merger Agreement (as defined below).
RECITALS
     WHEREAS, Stockholder is the holder of record or the “beneficial owner”
(within the meaning of Rule 13d-3 under the Exchange Act) of certain common
stock of the Company;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Parent, Vowel Acquisition Corp., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Purchaser”), VSS-Cambium Holdings II Corp., a Delaware
corporation (“Cambium Holdings II”), Consonant Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Cambium Merger Sub”),
Vowel Representative, LLC, a Delaware limited liability company (the
“Stockholders’ Representative”), and the Company are entering into an Agreement
and Plan of Mergers (the “Merger Agreement”) which provides, upon the terms and
subject to the conditions set forth therein, for the merger of Purchaser with
and into the Company (the “Voyager Merger”) and the merger of Cambium Merger Sub
with and into Cambium Holdings II (the “Cambium Merger”, and together with the
Voyager Merger, the “Mergers”); and
     WHEREAS, as a condition and inducement to Parent’s willingness to enter
into the Merger Agreement, the Stockholder has agreed to execute, deliver and
perform this Agreement.
AGREEMENT
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound, agree, (except that, if more than one Stockholder executes this
agreement, each Stockholder agrees, severally and not jointly) as follows:
     Section 1. Agreement to Vote Shares. During the Term, at any meeting of the
stockholders of the Company (or of the holders of any class of stock of the
Company’s capital stock) called with respect to any of the following, and at
every adjournment or postponement thereof and in any action by written consent
of the stockholders of the Company in lieu of a meeting, with respect to any of
the following, the Stockholder shall vote or consent with respect to the Subject
Securities: (a) in favor of adoption of the Merger Agreement and approval of the
Voyager Merger and the other actions contemplated by the Merger Agreement (the
“Merger Proposals”), (b) against any Vowel Alternative Proposal or Vowel
Superior Proposal and (c) against any other action, agreement or proposal that
could reasonably be expected to result in any of the conditions to the
consummation of the Voyager Merger under the Merger Agreement not being
fulfilled or which could reasonably be expected to otherwise impede, interfere
with, delay, postpone or materially adversely affect the Voyager Merger or the
other transactions contemplated by the Merger Agreement. The Subject Securities
shall be deemed present for

 



--------------------------------------------------------------------------------



 



purposes of a quorum at any meeting of the stockholders of Voyager at which the
Voyager Merger is voted upon.
     Section 2. Irrevocable Proxy. Concurrently with the execution of this
Agreement, the Stockholder agrees to execute and deliver to Parent a proxy,
which is coupled with an interest and shall be irrevocable to the fullest extent
permitted by law, with respect to the shares referred to therein in the form
attached hereto as Exhibit A (the “Proxy”), which Proxy shall remain in full
force and effect during the Term and will automatically be revoked upon
expiration of the Term.
     Section 3. Stockholder Covenants.
          (a) Restriction on Transfer of Subject Securities. Except pursuant to
the terms of the Merger Agreement or otherwise provided in Section 3(c) of this
Agreement, during the Term, the Stockholder shall not, directly or indirectly,
cause or permit any Transfer of any of the Subject Securities to be effected.
Any Transfer of any Subject Securities in violation of this Section 3 shall be
void and have no force or effect.
          (b) Restriction on Transfer of Voting Rights of Subject Securities.
During the Term, except as provided in this Agreement the Stockholder shall not:
(i) grant any proxy or power of attorney or enter into a voting agreement or
similar arrangement with respect to the Subject Securities except to the extent
such proxy, power of attorney, voting agreement or similar arrangement is in
favor of Parent or its designee or (ii) deposit any of the Subject Securities
into a voting trust.
          (c) Permitted Transfers of Subject Securities. Section 3(a) shall not
prohibit a Transfer of Subject Securities by the Stockholder (i) to any member
of the Stockholder’s immediate family, or to a trust, partnership or other
entity formed for the benefit of the Stockholder or any member of the
Stockholder’s immediate family, (ii) upon the death of the Stockholder or (iii)
to an Affiliate of the Stockholder; provided, however, that a Transfer referred
to in this sentence shall be permitted only if, as a precondition to such
Transfer, the transferee (x) agrees in a writing to be bound by the terms of
this Agreement by executing and delivering to Parent the Joinder attached as
Exhibit B hereto and (y) if prior to the Effective Time, delivers a Proxy in the
form attached hereto as Exhibit A to Parent. The term “Stockholder” shall
include and also refer to any Person to whom Subject Securities are Transferred.
          (d) Inconsistent Agreements. The Stockholder agrees, during the Term,
that it shall not enter into any agreement, proxy, voting trust or other
arrangement or understanding with any other Person that would violate or
prohibit the performance of, this Agreement.
          (e) No-Solicitation. During the Term, the Stockholder agrees not to,
nor to permit any investment banker, financial adviser, attorney, accountant or
other representative of the Stockholder to, directly or indirectly, engage in
any activity which would be prohibited by Section 5.3(a) of the Merger Agreement
if engaged in by the Company.
     Section 4. Representations, Warranties and Covenants of Stockholder. The
Stockholder hereby represents, warrants and covenants to Parent and Purchaser as
follows:

-2-



--------------------------------------------------------------------------------



 



          (a) Due Authorization, Etc. The Stockholder has legal capacity, power
and authority to enter into this Agreement and the Proxy. This Agreement has
been, and each Proxy when delivered will have been, duly and validly executed
and delivered by the Stockholder and constitute valid and binding agreements or
instruments of the Stockholder enforceable in accordance with their terms,
except as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally and subject to general principles of equity.
          (b) No Conflict. The execution and delivery of this Agreement and each
Proxy by the Stockholder do not, and the performance of this Agreement and the
Proxy by the Stockholder will not conflict with, violate or result in a breach
of or constitute (with or without notice or the passage of time) a default (or
give rise to any third party right of termination, cancellation, material
modification or acceleration) under (i) the organizational documents of the
Stockholder, if any, (ii) any law, rule, regulation, order, decree or judgment
applicable to the Stockholder or the Subject Securities held by the Stockholder,
or (iii) any contract, indenture, guarantee, lease, mortgage, license or other
agreement, instrument, obligation or undertaking of any kind to which
Stockholder is a party or by which the Stockholder or any of its properties or
assets are bound. Except pursuant to this Agreement or otherwise in favor of
Parent, the Stockholder has not, and shall not, grant any proxy with respect to
the Subject Securities.
          (c) Title to Securities. As of the date of this Agreement: (i) the
Stockholder Owns (and has the sole right to vote and dispose of) all of the
shares of Company Common Stock indicated on Schedule I hereto; (ii) the
Stockholder Owns the options and the other rights to acquire shares of Company
Common Stock that are exercisable for the number of shares of Company Common
Stock indicated on Schedule I hereto, and (iii) the Stockholder does not
directly or indirectly Own any capital stock or other securities of the Company,
or any option, warrant or other right to acquire (by purchase, conversion or
otherwise) any capital stock or other securities of the Company, other than the
stock and options, warrants and other rights set forth on Schedule I hereto.
Except as permitted by this Agreement the Subject Securities are now and, at all
times during the Term, the Subject Securities will be, held by the Stockholder
or by a nominee or custodian for the benefit of the Stockholder, free and clear
of all mortgages, claims, charges, liens, security interests, pledges or
options, proxies, voting trusts or agreements, understandings or arrangements or
any other rights whatsoever.
          (d) Reliance by Parent and Purchaser. The Stockholder understands and
acknowledges that Parent and Purchaser are entering into the Merger Agreement in
reliance upon the Stockholder’s execution, delivery and performance of this
Agreement.
          (e) Stop Transfer. The Stockholder hereby agrees and covenants that it
will not request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Securities unless such
Transfer is made in compliance with this Agreement. The Stockholder hereby
acknowledges and agrees that the Company may instruct its transfer agent to
prohibit any Transfer during the Term of any certificate or uncertificated
interests representing any of the Subject Securities Owned by the Stockholder
except to the extent permitted by this Agreement.

-3-



--------------------------------------------------------------------------------



 



     Section 5. Waiver of Appraisal Rights. The Stockholder hereby knowingly,
voluntarily and intentionally waives, and agrees not to exercise or assert, any
rights of appraisal from the Voyager Merger and the transactions contemplated by
the Merger Agreement that the Stockholder may have.
     Section 6. Further Assurances. From time to time and without additional
consideration, the Stockholder shall (at Parent’s sole expense and without
requiring the Stockholder to undertake any additional liability or obligation or
make any representation or warranty to any Person) execute and deliver, or cause
to be executed and delivered, such additional confirmatory transfers,
assignments, endorsements, proxies, consents and other instruments, and shall
(at Parent’s sole expense) take such further actions (subject to the limitations
in this Section 6), as Parent may reasonably request in writing for the purpose
of carrying out and furthering the intent of this Agreement.
     Section 7. Appointment of Stockholders’ Representative.
          (a) Appointment. The Stockholder irrevocably makes, constitutes and
appoints the Stockholders’ Representative as its agent, attorney-in-fact and
representative and authorizes and empowers it to fulfill the role of the
Stockholders’ Representative as set forth in the Merger Agreement, which
appointment shall be irrevocable and coupled with an interest. The Stockholder
acknowledges and agrees that the member and/or manager of the Stockholders’
Representative may be removed, replaced and/or substituted at any time or from
time to time after the date hereof without any consent or approval by, any party
hereto, subject only to the requisite approval of the Vowel Stockholders.
          (b) Authority. The Stockholder hereby irrevocably grants the
Stockholders’ Representative full power and authority on its behalf to take the
actions after the Closing Date set forth immediately below:
               (i) to enforce (1) any Post-Closing Obligations of Parent,
Cambium Holdings II or their respective Subsidiaries pursuant to the Merger
Agreement and (2) any obligations under the Escrow Agreement, the Contingent
Value Right Agreement, the Security Agreement, the VSS Limited Guarantee, or any
other Transaction Documents to the extent such other Transaction Documents
expressly provide rights or benefits to the Stockholders’ Representative or to
the Stockholder or any other Vowel Stockholder after the Closing;
               (ii) to negotiate and compromise, on behalf of the Stockholder,
any dispute that may arise under, and to exercise or refrain from exercising any
remedies available under, the agreements and obligations contemplated in
Section 7(b)(i), and to execute, on behalf of the Stockholder, any settlement
agreement, release or other document with respect to such dispute or remedy;
               (iii) to engage attorneys, accountants and agents at the expense
of and on behalf of the Stockholder and the other Vowel Stockholders;

-4-



--------------------------------------------------------------------------------



 



               (iv) to give and receive notice or other communications on behalf
of the Stockholder;
               (v) to receive all or any portion of amounts in the Escrow
Account to fund: (1) the payment of reasonable costs and expenses (including
without limitation any insurance contemplated by clause (iv)(2)) of the
Stockholders’ Representative incurred in connection with the performance of its
duties or the taking of any action contemplated in this Section 7(d); and
(2) the purchase of any insurance or similar products that are reasonably
necessary to provide indemnification to the Stockholders’ Representative as
contemplated in Section 7(d); and/or (3) any reasonable compensation payable to
the Stockholders’ Representative for performing its services in accordance with
this Agreement and any applicable Transaction Document; and
               (vi) To take any and all other actions incidental to, or as are
otherwise necessary or appropriate to, carry out the duties of the Stockholders’
Representative contemplated in this Agreement or the Merger Agreement, or of the
secured party as contemplated by the Security Agreement.
Notwithstanding the foregoing, the Stockholders’ Representative shall have no
authority to enforce the rights of any employee or other Person in such Person’s
capacity as a beneficiary of any of the plans or amounts set forth in
Schedule 5.24 to the Merger Agreement.
          (c) Reliance. The Stockholder irrevocably agrees that:
               (i) in all matters in which action by the Stockholders’
Representative is required or permitted, the Stockholders’ Representative is
authorized to act on behalf of the Stockholder, notwithstanding any dispute or
disagreement among the Stockholder and any other Vowel Stockholder or between
the Stockholder, any other Vowel Stockholder and the Stockholders’
Representative, and Parent and its Subsidiaries, and the VSS Funds, shall be
entitled to rely on any and all action taken by the Stockholders’ Representative
under this Agreement or the Merger Agreement without any liability to, or
obligation to inquire of, the Stockholder or any of the other Vowel
Stockholders, notwithstanding any knowledge on the part of Parent or Cambium
Holdings II of any such dispute or disagreement;
               (ii) any notice to the Stockholders’ Representative must be given
to the Stockholders’ Representative in the manner provided in Section 9.3 of the
Merger Agreement, and such notice shall be deemed to be notice to the
Stockholder for the purposes of this Agreement;
               (iii) the power and authority of the Stockholders’
Representative, as described in this Agreement, shall continue in force until
all rights of the Vowel Stockholders under the agreements contemplated in
Section 7(b)(i) shall have terminated, expired or been fully performed; and
               (iv) a majority in interest of the Vowel Stockholders shall have
the right, exercisable from time to time upon written notice delivered to the
Stockholders’

-5-



--------------------------------------------------------------------------------



 



Representative and Holdco, as applicable: (1) to remove the Stockholders’
Representative, with or without cause, and (2) to appoint a Stockholders’
Representative to fill a vacancy caused by the resignation or removal of the
Stockholders’ Representative.
          (d) Indemnification. The Stockholder shall severally indemnify the
Stockholders’ Representative and each of its members or managers against any
Liabilities of any kind or nature whatsoever (except such as result from willful
misconduct by such person) that the Stockholders’ Representative may suffer or
incur in connection with any action or omission of such member as a member of
the Stockholders’ Representative. The Liabilities contemplated in this Section
7(d) shall be satisfied exclusively out of the Escrow Account, net of any
insurance proceeds actually received by the Stockholders’ Representative (after
taking into account any deductibles, retention amounts and/or any costs or
expenses incurred in obtaining such insurance proceeds). The Stockholder
acknowledges and agrees that the Stockholders’ Representative shall not be
liable to the Stockholder or any other Vowel Stockholder for any Liabilities
(except such Liabilities as result from the Stockholders’ Representative’s gross
negligence or willful misconduct) with respect to any action or omission taken
or omitted to be taken by the Stockholders’ Representative pursuant to this
Section 7.
     Section 8. Certain Definitions. For purposes of this Agreement,
          (a) “Affiliate” has the meaning assigned thereto in Rule 12b-2 under
the Exchange Act.
          (b) “Company Common Stock” means the common stock, par value $0.001
per share, of the Company.
          (c) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (d) The Stockholder shall be deemed to “Own” or to have acquired
“Ownership” of a security if the Stockholder, at the time of determination, is
the record owner of such security, or is the “beneficial owner” of such security
within the meaning of Rule 13d-3 under the Exchange Act.
          (e) “Person” means any (i) individual, (ii) corporation, limited
liability company, partnership or other entity or (iii) Governmental Authority.
          (f) “Subject Securities” means: (i) all securities of the Company
(including all Company Common Stock and all options, warrants and other rights
to acquire Company Common Stock) Owned by the Stockholder as of the date of this
Agreement, whether vested or unvested; and (ii) all additional securities of the
Company (including all additional Company Common Stock and all additional
options, warrants and other rights to acquire Company Common Stock), whether
vested or unvested, of which the Stockholder acquires Ownership (regardless of
the method by which Stockholders acquire Ownership) during the Term and
(iii) any security of the Company issued with respect to the securities set
forth in clauses (i) or (ii) as a result of any stock dividend, split-up,
recapitalization, combination, exchange of stock or the like.

-6-



--------------------------------------------------------------------------------



 



          (g) “Term” shall mean from the date hereof until the earlier to occur
of (i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms, or (iii) the termination of this Agreement upon
mutual written agreement of the parties hereto.
          (h) A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly: (i) sells, pledges, assigns,
encumbers, transfers or disposes of (including by gift, merger or operation of
law), or grants an option, contract or other arrangement or understanding with
respect to such security or any interest in such security to any Person other
than Parent; (ii) enters into an agreement or commit to do any of the foregoing;
(iii) enters into a hedging transaction or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of the Subject Securities; (iv) establishes a “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act or (v)
commits, agrees or offers to do any of the foregoing.
     Section 9. Miscellaneous.
          (a) Assignment; Binding Effect. Except as provided herein, neither
this Agreement nor any of the interests or obligations hereunder may be assigned
or delegated by the Stockholder, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon the Stockholder and the
Stockholder’s heirs, estate, executors and personal representatives and the
Stockholder’s successors and assigns. This Agreement shall inure to the benefit
of Parent and its successors and assigns. Without limiting any of the
restrictions set forth in Section 3(a) or elsewhere in this Agreement, this
Agreement shall be binding upon any Person to whom any Subject Securities Owned
by the Stockholder are transferred. Nothing in this Agreement is intended to
confer on any Person (other than Parent and its successors and assigns) any
rights or remedies of any nature.
          (b) Disclosure. The Stockholder hereby agrees to permit Parent to
publish and disclose in the Proxy Statement/Prospectus, and any press release or
other disclosure document which Parent reasonably determine to be necessary or
desirable in connection with the Mergers and any transactions related thereto,
the Stockholder’s identity and ownership of the Subject Shares and the nature of
the Stockholder’s commitments, arrangements and understandings under this
Agreement.
          (c) Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or any
Proxy were not performed in accordance with its specific terms or were otherwise
breached and in the event of any breach or threatened breach by the Stockholder
of any covenant or obligation contained in this Agreement or in any Proxy,
Parent shall be entitled (in addition to any other remedy that may be available
to it, including monetary damages but strictly as limited herein), without the
posting of any bond and without proof of actual damages, to seek (x) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (y) an injunction restraining such breach or
threatened breach.
          (d) Limitation on Damages. Notwithstanding anything to the contrary
contained herein, under no circumstances shall the aggregate liability for money
damages of all

-7-



--------------------------------------------------------------------------------



 



the Vowel Stockholders party to Voting and Support Agreements of even date
herewith exceed (i) the lesser of (A) the value of the Subject Securities held
by such Vowel Stockholders and (B) $4,500,000 for any material and willful
breaches of representations and warranties made herein or for failure to perform
material covenants or obligations to be performed pursuant to the terms hereof,
or (ii) $625,000 for the payment of any reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented legal fees and expenses)
in connection with any action, including the filing of any lawsuit or legal
action, taken to collect payment or force specific performance by such Vowel
Stockholders, and any such liability shall be apportioned on a several basis.
          (e) Amendment; Waiver; Remedies Cumulative. Any provision of this
Agreement may be amended if, and only if, such amendment is in writing and
signed by each of the parties hereto. No failure on the part of Parent or
Purchaser to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of Parent or Purchaser in exercising any
power, right, privilege or remedy under this Agreement, shall operate as a
waiver of such power, right, privilege or remedy; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy
subject, however, to the limitations of Section 9(d) and subject to the further
limitation that neither Parent nor Purchaser shall be entitled to monetary
damages if the Mergers shall have occurred. Neither Parent nor Purchaser shall
be deemed to have waived any claim available to Parent or Purchaser, as the case
may be, arising out of this Agreement, or any power, right, privilege or remedy
of Parent under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of Parent or Purchaser, as the case may be; and any such
waiver shall not be applicable or have any effect except in the specific
instance in which it is given. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive to, and not exclusive of, any
rights or remedies otherwise available.
          (f) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware without giving effect to principles of conflicts or choice of law.
          (g) Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one instrument.
          (h) Entire Agreement. This Agreement and any Proxy delivered in
connection with this Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, representations and understandings (both written and oral) between
the parties with respect thereto. No addition to or modification of any
provision of this Agreement shall be binding upon any party unless made in
writing and signed by the party against whom enforcement is sought.
          (i) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
two (2) business days after being deposited

-8-



--------------------------------------------------------------------------------



 



in the regular mail as certified or registered mail (airmail if sent
internationally) with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth beneath
such party’s signature hereto, or as subsequently modified by written notice.
          (j) Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties hereto further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
          (k) Waiver of Jury Trial. EACH OF PARENT AND THE STOCKHOLDER HEREBY
IRREVOCABLY WAIVE AND COVENANT THAT IT WILL NOT ASSERT THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR
THERETO.
          (l) No Limitation on Actions of Stockholder as Director.
Notwithstanding anything in this Agreement to the contrary, if the Stockholder
or any of its representatives is a member of the board of directors of the
Company, nothing in this Agreement is intended or shall be construed to require
the Stockholder or such representative to take any action, or limit any action
the Stockholder or such representative may take, to the extent that doing so
would be inconsistent with the Stockholder’s or such representative’s fiduciary
duties as a director of the Company. Notwithstanding anything in this Agreement
to the contrary, the Stockholder makes no agreement or understanding herein in
any capacity other than in the Stockholder’s capacity as Owner of the Subject
Securities.
          (m) Descriptive Heading. The descriptive headings used herein are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

-9-



--------------------------------------------------------------------------------



 



The parties have caused this Agreement to be duly executed on the date first
above written.

            PARENT:

CAMBIUM HOLDINGS, INC.
      By:           Name:  Scott J. Troeller        Title:  President     

Address for notices:
c/o Veronis Suhler Stevenson LLC
350 Park Avenue
New York, NY 10022
Attn: Scott J. Troeller
Facsimile:
[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]





--------------------------------------------------------------------------------



 



            STOCKHOLDER:
      By                         By:             Its:            Address for
notices:     





--------------------------------------------------------------------------------



 



SCHEDULE I

      Shares of Company Common
Stock Owned   Number of Shares of
Company Common Stock
Issuable upon exercise of
Options and Other Rights                        





--------------------------------------------------------------------------------



 



EXHIBIT A
IRREVOCABLE PROXY
     The undersigned stockholder (the “Stockholder”) of Voyager Learning
Company, a Delaware corporation (the “Company”), hereby irrevocably appoints
each of Scott J. Troeller and Eric Van Ert (collectively, the Proxyholders), as
the sole and exclusive attorneys and proxies of the undersigned, with full power
of substitution and resubstitution, to vote and exercise all voting and related
rights expressly provided herein and to act by written consent in lieu of any
meeting (to the full extent that the undersigned is entitled to do so) with
respect to (i) the outstanding capital stock of the Company owned of record by
the Stockholder as of the date of this Proxy, which shares are specified on the
final page of this Proxy, and (ii) any and all other capital stock of the
Company which the Stockholder may acquire on or after the date hereof. The
capital stock of the Company referred to in clauses “(i)” and “(ii)” of the
immediately preceding sentence are collectively referred to as the “Shares”.
Upon the undersigned’s execution of this Proxy, any and all prior proxies given
by the undersigned with respect to any of the Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares until such time as this Proxy is terminated in accordance with its terms.
This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting and Support Agreement of even date herewith (the “Voting
and Support Agreement”), by and between Cambium Holdings, Inc., a Delaware
corporation (“Parent”) and the Stockholder, and is granted in consideration of
Parent entering into that certain Agreement and Plan of Mergers, of even date
herewith, by and among the Company, Parent, Vowel Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Parent, VSS-Cambium Holdings II
Corp., a Delaware corporation and Consonant Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (the “Merger Agreement”). As
used herein, the term “Termination Date” means the earlier to occur of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, and (iii) the termination of the Voting and Support Agreement upon
mutual written agreement of the parties thereto. Unless otherwise provided,
other capitalized terms used but not defined in this Agreement shall have the
meaning given to such terms in the Merger Agreement.
Each of the Proxyholders named above is hereby authorized and empowered by the
undersigned, at any time on or before the Termination Date, to act as the
undersigned’s attorney and proxy to act by written consent or vote the Shares,
without regard to any instructions, written or otherwise, that may be given by
the undersigned with respect to such vote or consent, at every annual, special
or adjourned meeting of the stockholders of the Company or pursuant to any
action by written consent in lieu of a meeting: (a) in favor of adoption of the
Merger Proposals (as defined in the Voting and Support Agreement), (b) against
any Vowel Alternative Proposal or Vowel Superior Proposal and (c) against any
other action, agreement or proposal that could reasonably be expected to result
in any of the conditions to the consummation of the Voyager Merger under the
Merger Agreement not being fulfilled or which could reasonably be expected to
otherwise impede, interfere with, delay, postpone or materially adversely affect
the Voyager Merger or the other transactions contemplated by the Merger
Agreement. The Proxyholders may not exercise this Proxy on any other matter not
referred to in this Proxy, and the Stockholder may vote the Shares on all other
such matters.





--------------------------------------------------------------------------------



 



This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).
Dated: June ___, 2009

                            (Signature of Stockholder)                         
      (Print Name of Stockholder)                Number of common stock of the
Company owned of record as of the date
of this Proxy:        





--------------------------------------------------------------------------------



 



EXHIBIT B
JOINDER TO VOTING AND SUPPORT AGREEMENT
Pursuant to Section 3.3(c) of that certain Voting and Support Agreement dated as
of June [ • ], 2009 (the “Voting Agreement”) by and among Cambium Holdings, Inc.
and                      (the “Transferring Stockholder”), upon execution and
delivery this joinder agreement to Parent and its acceptance thereof by Parent,
the undersigned hereby agrees and acknowledges that the undersigned is a
“Stockholder” as defined in the Voting Agreement, and hereby agrees with respect
to itself and its Subject Securities to be bound by the terms and conditions and
subject to the obligations of, the Voting Agreement as a “Stockholder”
thereunder, and agrees to execute and deliver a Proxy in the form attached as
Exhibit A to the Voting Agreement. The undersigned further certifies that the
representations and warranties made by the Stockholder in Section 4 of the
Voting Agreement are true, correct and complete as if made by the undersigned on
the date hereof.
     Executed, in counterpart, as of the ___ day of                     , 2009

                Signature:        Name:         Title:         Address for
notices:              Subject Securities:                               

ACCEPTED & ACKNOWLEDGED:

          CAMBIUM HOLDINGS, INC.
      By:           Name:           Title:          

